Vista la moción para suspender la ejecución de la sentencia pre-sentada por la parte apelante en este caso, habiéndose admitido el recurso de apelación interpuesto para ante la Corte de Circuito y estando pendiente de resolverse la solicitud de supersedeas formulada: la Corte, en apoyo de su jurisdicción, ordena a las partes que se abs-tengan de realizar acto alguno tendente a la ejecución de la senten-cia, debiendo esta orden comunicarse también por telégrafo a la Corte de Distrito de Ponce y al Registrador de la Propiedad de Utuado a fin de que preserven el status quo en el momento de recibirla.